WHYTE, District Judge,
dissenting.
I would affirm the district court’s award of attorney’s fees. The magistrate judge conducted an independent review of the fee request and awarded a not-unreasonable amount in fees. See Gisbrecht v. Barnhart, 535 U.S. 789, 807-08, 122 S.Ct. 1817, 152 L.Ed.2d 996 (2002). Because the magistrate judge applied the correct law and did not make any clearly erroneous factual findings, the reduction of the requested contingency fee did not constitute an abuse of discretion. See Allen v. Shalala, 48 F.3d 456, 457 (9th Cir.1995), abrogated on other grounds by Gisbrecht, 535 U.S. 789, 122 S.Ct. 1817.
Appellant’s argument that the amount requested was reasonable on the grounds that the request was based on a contingency fee agreement and that counsel had unilaterally reduced his fee request overlooks Gisbrecht’s mandate of “court review” to operate as “an independent check” on the reasonableness of a contingency fee agreement in a Social Security benefits case. Id. at 807, 122 S.Ct. 1817.
Appellant’s second argument—that the magistrate judge’s discussion of hourly rates indicates a failure to follow Gisbrecht—is not persuasive. The magistrate judge referred to Gisbrecht, acknowledged the contingency agreement, and conducted the reasonableness analysis that Gisbrecht requires. See id. at 807-08,122 S.Ct. 1817 (noting that a district court may require counsel to submit a record of the hours spent and the lawyer’s normal hourly billing rate for non-contingent fee cases to aid the court’s reasonableness assessment). The magistrate judge’s use of hourly rates as a comparison basis for finding a reasonable fee amount resulted in a not-unreasonable award. I do not infer from his comparison that the magistrate judge unreasonably focused on the effective hourly rate as opposed to crediting the contingency fee agreement and then performing a reasonableness check. The generous lodestar rate applied gave significant weight to the contingency fee agreement and implicitly accounted for the uncertainties, delays, *518and risks inherent in contingency fee agreements.